ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               October 25, 2007



The Honorable Mike Jackson                               Opinion No. GA-0577
Chair, Committee on Nominations
Texas State Senate                                       Re: Assessment and collection of impact fees for
Post Office Box 12068                                    land platted after June 20, 1987 (RQ-0587-GA)
Austin, Texas 78711

Dear Senator Jackson:

        On behalf of the City of League City, Texas (the "City"), you ask questions regarding the
assessment and collection of impact fees. 1 Specifically, you inquire "[w]hether the assessment and
collection of impact fees for land platted after June 20, 1987 [are] controlled by the provisions" of
section 395.016(b) ofthe Local Government Code. Request Letter, supra note 1, at 2; see also TEX.
Lac. GOV'T CODE ANN. § 395.016(b) (Vernon 2005) ("This subsection [395.016(b)] applies only
to impact fees adopted before June 20, 1987, and land platted after that date."). If the assessment
and collection are controlled by section 395.016(b), you then ask whether "the City [is] prohibited
from assessing impact fees at a time other than 'before or at the time ofrecordation' ofa subdivision
plat." Request Letter, supra note 1, at 2.

        You explain that "[o]n or about January 12, 1984, the City, ... a home-rule municipality,
... adopted an ordinance providing for the assessment and collection ofcapital recovery fees for the
'construction, design and inspection of General Benefit Facilities for water and wastewater. ,,,2 Id.
at 1. You go on to explain that the fees have "been increased a number of times since the adoption
ofthe original ordinance through various ordinances amending the original ordinance," most recently
in July of 2006. Id.

        Based on these facts, we understand the focus of your primary question to be whether the
City's current impact fees constitute "impact fees adopted before June 20, 1987" as provided in


         1See Letter from Honorable Mike Jackson, Chair, Committee on Nominations, Texas State Senate, to Honorable
Greg Abbott, Attorney General of Texas, at 2 (Apr. 30, 2007) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter].

          2Impact fees are sometimes referred to by other names such as "capital recovery fees" and "subsequent user
fees." See TEX. Lac. GOV'T CODE ANN. § 395.001(4) (Vernon 2005) (providing that the term "impact fee" includes
"capital recovery fees" or other fees that function as described in section 395.001(4)); R. Alan Haywood & David
Hartman, Legal Basics/or Development Agreements, 32 TEX. TECH L. REv. 955, 966-67 (2001) ("Depending on the
locality, these fees may be referred to as 'subsequent user fees,' 'capital recovery fees,' or 'impact fees. ''').
The Honorable Mike Jackson - Page 2                   (GA-0577)



section 395.016(b). To provide context for your questions, we first review relevant statutory
background and terms.

I.      Statutory Background

        Effective June 20, 1987, the Legislature established a statutory scheme governing the
imposition ofimpact fees by municipalities and other governmental entities, now codified at chapter
395 of the Local Government Code. See Act of May 25, 1987, 70th Leg., R.S., ch. 957, §§ 1-11,
1987 Tex. Gen. Laws 3245, 3245-55; TEX. Loc. GOV'TCODEANN. ch. 395 (Vemon2005 & Supp.
2006). An impact fee is generally described in one Texas case as a charge "on new development to
pay for new public facilities that become necessary as the result of city growth in a particular area."
DeSoto WildwoodDev., Inc. v. City ofLewisville, 184 S.W.3d 814, 820n.3 (Tex. App.-FortWorth
2006, no pet.); see also TEX. Loc. GOV'TCODEANN. §395.001(4) (Vernon 2005) (defining the term
"impact fee").

         One step in implementing an impact fee program under the state scheme is the assessment
and collection ofthe fees. Section 395.016(f) defines "assessment" to mean "a determination ofthe
amount of the impact fee in effect on the date or occurrence provided in this section and is the
maximum amount that can be charged per service unit of such development." TEx. Loc. GOV'T
CODE ANN. § 395.016(f) (Vernon 2005). The term "collect" refers to the time the governmental
entity receives payment ofthe fees. See MERRIAM-WEBSTER' SCOLLEGIATE DICTIONARY 243 (11 th
ed. 2005) (defining "collect" to mean, among other things, "to receive payment"); see also TEX.
GOV'T CODE ANN. § 311.011(a) (Vernon 2005) ("Words and phrases shall be read in context and
construed according to the rules of grammar and common usage."); TEX. Loc. GOV'T CODE ANN.
§ 395.024 (Vernon 2005) ("funds collected through the adoption ofan impact fee shall be deposited
in interest-bearing accounts").

       Section 395.016 provides varying times that impact fees may be assessed and collected,
dependent largely on when the fees are adopted and when the land is platted. 3 See TEX. Loc. GOV'T
CODE ANN. § 395.016 (Vernon 2005). For instance, section 395.016(b), the statute upon which your
question is based, provides for impact fees adopted before June 20, 1987, and land platted
subsequent to that date:

                  This subsection applies only to impact fees adopted before June 20,
                  1987, and land platted after that date. For new development which is
                  platted, . . . the political subdivision may assess the impact fees
                  before or at the time of recordation. Except as [otherwise] provided,
                  ... the political subdivision may collect the fees at either the time of
                  recordation of the subdivision plat or connection to the political


         3The timing of assessment and collection of impact fees may also depend on the type of capital improvement
project undertaken, whether services are currently available, and whether there is any agreement between the political
subdivision and landowner as to the collection of impact fees. See TEX. Lac. GOV'T CODE ANN.> §§ 395.018-.019
(Vernon 2005).
The Honorable Mike Jackson - Page 3                  (GA-0577)



                 subdivision's ·water or sewer system or at the time the political
                 subdivision issues either the building permit or the certificate of
                 occupancy.

Id. §395.016(b) (emphasis added).

II.     Analysis

        On behalfofthe City you ask whether section 395.016(b) governs the City's assessment and
collection of impact fees. Your request indicates that the City questions whether it is subject to
subsection (b) because the City had impact fees in place prior to 1987. See Request Letter, supra
note 1, at 1. 4 We understand the argument to be that the City's actions after June 20, 1987, do not
take the City out of the purview of subsection (b). We do not agree.

        On its face, subsection (b) applies only "to impact fees adopted before June 20, 1987, and
land platted after that date." TEX. Loc. GOV'T CODE ANN. § 395.016(b) (Vernon 2005). The
meaning ofthe phrase "impact fees adopted" in subsection (b) is pivotal in answering your question.
The term "impact fee" is defined, in relevant part, as a "charge or assessment imposed by apolitical
subdivision against new development." Id. § 395.001(4) (emphasis added). Thus, the term refers
to the dollar amount imposed on new development.

        The term "adopted" is not defined in chapter 395. Accordingly, we look to the plain and
common meaning ofthe term to understand its significance in the context ofsection 395.016(b). See
TEX. GOV'TCODEANN. § 311.011(a) (Vernon 2005); Fitzgeraldv. Advanced Spine Fixation Sys.,
996 S.W.2d 864, 865 (Tex. 1999). A Texas court has defined "[t]he word 'adopt' [to] mean[] 'to
take or receive as one's own what is not so naturally; to select and take and approve.'" City of
Dallas v. Beeman, 45 S.W. 626,628 (Tex. Civ. App.-1898, writ dism'd); see also BLACK'S LAW
DICTIONARY 32 (6th ed. 1991) (defining "adopt" to mean, among other things, "[t]o accept, consent
to, and put into effective operation; as in the case of a constitution, constitutional amendment,
ordinance, court rule, or by-law"). Revisor's notes scattered throughout state law indicate the word
"adopt" encompasses various terms including "promulgate," "formulate," and "prescribe." See TEx.
HEALTH & SAFETY CODE ANN. § 753.002 revisor's note (Vernon 2003); TEX. OCC. CODE ANN.
§ 262.102 revisor's note (Vernon 2004); TEX. TRANSP. CODE ANN. § 722.004 revisor's note (Vernon
1999).

       Based on the statutory definition of "impact fee" and the ordinary meaning of "adopt," we
conclude that impact fees adopted, in the context of subsection (b), refers to the approval and
imposition of the fee dollar amount. You inform us that the City increased its impact fees



        4Accord Brief from Ian P. Faria, of Coats, Rose, Yale, Ryman, & Lee, P.C., on behalf of Cervelle Custom
Homes, L.L.P., to Honorable Greg Abbott, Attorney General of Texas, at 6 (June 7, 2007) (on file with the Opinion
Committee) ("The Opinion Request notes some uncertainty in the interpretation of Section 395.016 where a city, such
as League City, has adopted impact fees before June 20, 1987 and later amended the amount of those fees.").
The Honorable Mike Jackson - Page 4                 (GA-0577)



subsequent to June 20, 1987. See Request Letter, supra note 1, at 1. 5 Thus, the fee amounts about
which you ask were approved and imposed at a time outside the bounds of subsection (b).

       Because the assessment and collection of the City's impact fees are not governed by
subsection (b), we need not answer your second question.




        5We   recognize that chapter 395 contains procedures that govern the adoption and amendment of impact fees.
See, e.g., TEX. Lac. GOV'T CODE ANN. §§ 395.041-.058 (Vernon 2005). You do not ask and we do not opine on
whether the City's current fees were made in compliance with these procedures.
The Honorable Mike Jackson - Page 5         (GA-0577)



                                     SUMMARY

                      A municipality's assessment and collection ofimpact fees are
              not governed by Local Government Code section 395.016(b) when
              the municipality approves and imposes the impact fee dollar amounts
              after June 20, 1987.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Christy Drake-Adams
Assistant Attorney General, Opinion Committee